Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 1 of 18 PageID #: 9029



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

    ED BUTOWSKY,                                     §
                                                     §
           Plaintiff,                                §
                                                     §
    V.                                               §   CIVIL ACTION NO. 4:18-CV-00442
                                                     §
    DAVID FOLKENFLIK, ET AL.,                        §   Judge Mazzant/Magistrate Judge Craven
                                                     §
           Defendants.                               §



         AGREED ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
               STORED INFORMATION AND HARD COPY DOCUMENTS



   The Court ORDERS as follows:

          This Order (the “ESI Protocol”) governs the production of electronically stored information

   (“ESI”) and hard copy documents (collectively, “document” or “documents”), and specifies the

   form in which parties shall be required to produce documents for use in the above-captioned case

   (the “Litigation”). This ESI Protocol streamlines production to promote a “just, speedy, and

   inexpensive determination” of this action, as required by Federal Rule of Civil Procedure 1.

   Nothing in this ESI Protocol shall limit a party's right to seek or object to discovery as set out in

   applicable rules or to object to the authenticity or admissibility of any document produced in

   accordance with this ESI Protocol.

   I.     GENERAL PROVISIONS

          A.      This ESI Protocol governs productions made after the date of its entry by the Court.

   Documents previously produced by a party do not need to be reproduced to comply with the

   protocol outlined herein.


   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                                   PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 2 of 18 PageID #: 9030



           B.     The production of documents in a manner consistent with the specifications set

   forth in this ESI Protocol shall, absent exceptional circumstances, be sufficient to satisfy a

   producing party's obligation to produce its materials in reasonably useable form and as they are

   maintained in the ordinary course of business.

           C.     Search Terms and Custodians: With regard to the Order dated June 5, 2020 [Dkt.

   147] (the “Order”), the parties have met and conferred and have agreed to retain a third party to

   conduct a forensic examination of Plaintiff’s accounts and devices at Plaintiff’s expense. The

   parties have further established a set of data sources, search terms, and date ranges governing the

   forensic examination, attached hereto as Appendix 1. As discovery proceeds and documents are

   reviewed, the Parties agree that the search terms and custodians may be edited and supplemented,

   for good cause.

           D.     Redactions: The parties shall use redactions to protect privilege and attorney work-

   product, taking care to redact the privileged portion of any document and to produce the non-

   privileged portion.

           E.     Parent-Child Relationships: Parent-child relationships for all documents (e.g., the

   association between an attachment and its parent email, or a spreadsheet embedded within a word

   processing document) must be preserved. Electronic documents attached to an email, or electronic

   documents and hard-copy documents attached or appended to a hard-copy document, are to be

   produced contemporaneously and sequentially immediately after the parent document.

           F.     Privilege Claims: For documents withheld from production or redacted pursuant to

   a claim of privilege or work product protection, the producing party shall provide one or more

   privilege logs in Excel or a similar electronic form that allows text searching and organization of

   data.



   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                                 PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 3 of 18 PageID #: 9031



                   1. Every privilege log will contain the following information for each item not

                       produced for reasons of privilege: (1) the name(s) of the person(s) who created

                       and received the document; (2) the dates on which the document was created

                       and/or sent and/or received; (3) a description of the nature of the document

                       sufficient to enable the receiving party to assess the applicability of the privilege

                       or protection; and (4) the privilege claimed. Anyone included on the log who is

                       alleged to be an attorney shall be identified as such by adding an asterisk after

                       their names in the privilege log.

                   2. If a document contains numerous email threads (for example, a top-level email

                       that forwards one or more emails below), each email thread shall be logged as

                       a separate entry to facilitate protection of only the privileged portions of the

                       document and production of all non-privileged portions of the document.

           G.      TIFF Image Files: The parties agree that all documents will be produced as single-

   page black and white Group IV TIFF image files of at least 300 dpi resolution, except as provided

   in section III.B. Page size shall be 8.5 x 11 inches unless, in the reasonable judgment of the

   producing party, a particular item requires a different page size. Each image file will use the Bates

   number of the page as its unique file name. Original document orientation as displayed in the

   native file should be maintained in the TIFF image (e.g., portrait to portrait and landscape to

   landscape).

           H.      Text Files: Each document produced under this ESI Protocol shall be accompanied

   by a single, multipage text file containing all text for that item, not one text file per page. Each text

   file shall be named using the Bates number of the first page of the corresponding production item.




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                                       PAGE 3
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 4 of 18 PageID #: 9032



              1. OCR: The text for each hard copy document shall be generated by applying

                 optical character recognition (OCR) technology to the scanned image of the

                 document. The parties will endeavor to generate accurate OCR and will utilize

                 quality OCR processes and technology. The parties acknowledge, however, that

                 due to poor quality of the originals, not all documents lend themselves to the

                 generation of accurate OCR.

              2. ESI: The text of each ESI item shall be extracted directly from the ESI native

                 file. To the extent that is not technically possible (e.g., the underlying native

                 file is an image file), the text for each ESI item shall be generated by applying

                 OCR to the native file under the provision above.

              3. Redacted Text: The text file corresponding to a redacted document may be

                 generated by applying OCR to the redacted TIFF file under the provision above.

              4. Foreign Language Text: The parties will make reasonable efforts to ensure that

                 all technologies and processes used to collect, process, and produce the text of

                 any document—including all TIFF conversion and OCR processes, and the

                 extraction of text from native files—preserves all foreign language text,

                 punctuation, and other characteristics as they exist in the source native file.

         I.   Bates Numbering:

              1. Each TIFF image produced under this ESI Protocol must be assigned a Bates

                 number that must always: (1) be unique across the entire document production;

                 (2) maintain a constant length of nine numeric digits (including 0-padding)

                 across the entire production; (3) contain only alphanumeric characters, no




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                               PAGE 4
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 5 of 18 PageID #: 9033



                      special characters or embedded spaces; and (4) be sequential within a given

                      document.

                  2. A producing party should not skip a Bates number or sets of Bates numbers in

                      a production. The producing party should provide a placeholder (e.g., gap sheet,

                      dummy image) within the production where a gap in Bates number(s) would

                      otherwise exist.

                  3. The producing party will brand all TIFF images with its corresponding Bates

                      number, using a consistent font type and size. Parties will make reasonable

                      efforts to avoid obscuring any part of the underlying image with the Bates

                      number.

          J.      Color: If a receiving party finds the black and white version of a document

   insufficient, the receiving party may reasonably and for good cause request that the producing

   party provide a color image.

          K.      Confidentiality Designations: If a particular document is being produced subject to

   a confidentiality designation as outlined in the Parties’ Stipulated Protective Order (Dkt. 67), the

   designation shall be stamped on the face of all TIFF images pertaining to the document. The

   confidentiality designation should also be reflected in the "Confidentiality" field specified in

   Appendix 2.

          L.      Load Files: All productions will be provided with image and data load files. The

   image load file must reference each TIFF file in the corresponding production, and the total number

   of TIFF files referenced in the load file must match the total number of image files in the

   production. The total number of documents referenced in a production's data load file should match




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                                  PAGE 5
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 6 of 18 PageID #: 9034



   the total number of designated document breaks in the corresponding image load file for that

   production.

          M.     Fields:

                 1. Documents shall be produced with all fields set forth in Appendix 2 to the extent

                     that such fields can be reasonably extracted from the native file or created using

                     an automated process.

                 2. Documents shall be produced with the following fields regardless of whether

                     the fields may be populated automatically from the native file or created using

                     an automated process: (a) BegBates, (b) EndBates, (c) BegAttach,

                     (d) EndAttach, (e) Custodian, (f) PgCnt, (g) Confidentiality, (h) RecordType,

                     and (i) Redacted.

                 3. All field information will be provided in a .DAT file consistent with the

                     descriptions and the field names provided in Appendix 2.

   II.    PRODUCTION OF HARD COPY DOCUMENTS

          A.     Unitization of Hard Copy Documents: The parties will produce images of hard copy

   documents unitized to the extent the original documents appeared to be units in physical form,

   with attachments following parents. There is no requirement that a producing party objectively

   code hard copy documents to provide metadata fields not otherwise available.

   III.   PRODUCTION OF ELECTRONICALLY STORED INFORMATION

          A.     Processing:

                 1. Auto Date/Time Stamps: ESI items shall be processed so as to identify

                     placeholders for automatically inserted dates, times, and file names (e.g.,

                     AUTODATE, AUTO FILENAME).



   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                                  PAGE 6
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 7 of 18 PageID #: 9035



              2. Hidden Text: ESI items shall be processed in a manner that maintains and

                 displays hidden columns or rows, hidden text or worksheets, speaker notes,

                 tracked changes and comments.

              3. Embedded Objects: Some files may contain embedded objects. Such objects

                 shall be extracted and produced as separate files.

              4. Compressed Files: Compressed file types shall be decompressed in a reiterative

                 manner to ensure that a zip within a zip is decompressed into the lowest possible

                 compression resulting in individual files.

         B.   Production of Native Items:

              1. The parties shall produce a Bates-numbered placeholder TIFF image of each

                 spreadsheet-application file (e.g., MS Excel) and presentation file (e.g.,

                 PowerPoint) together with the full native version of each file.

              2. The parties shall produce a Bates-numbered placeholder TIFF image of each

                 audio/visual file together with the full native version of each file.

         C.   Redaction:

              1. Where ESI items need to be redacted the ESI items shall be produced in TIFF

                 with the OCR text of the redacted TIFF and with each redaction clearly

                 indicated on the face of the TIFF.

              2. If ESI redacted and partially withheld from production are audio/visual files,

                 the parties shall meet and confer to discuss the appropriate manner for the

                 producing party to produce the unredacted portion of the content.

         D.   De-duplication:

              1. The producing party need only produce a single copy of a particular ESI item.



   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                             PAGE 7
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 8 of 18 PageID #: 9036



                  2. Producing parties will globally de-duplicate ESI across the population of the

                      party's records.

                  3. Each producing party will designate MD5 or SHA-1 as its default deduplication

                      algorithm to create and compare hash values for exact matches. The resulting

                      hash value for each item shall be reflected in the Hash Value field specified in

                      Appendix 2.

                  4. Entire document families may constitute duplicate ESI. De-duplication shall not

                      break up document families.

                  5. All custodians who were in possession of a de-duplicated document must be

                      identified in the Custodian Other metadata field specified in Appendix 2.

   IV.    MISCELLANEOUS PROVISIONS

          A.      Objections Preserved: Nothing in this ESI Protocol shall be interpreted to require

   disclosure of information protected by privilege or the work-product doctrine. Except as provided

   expressly herein, the parties do not waive any objections as to the production, discoverability,

   authenticity, admissibility, or confidentiality of documents.

          B.      Cooperation: The parties are ordered to act cooperatively and meet and confer. No

   party may seek judicial relief concerning this ESI Protocol unless it first has conferred with the

   applicable producing or requesting party.

          C.      Proportionality: The parties agree to negotiate in good faith regarding requests for

   and production of documents to ensure discovery is reasonable and proportional to the matter.

          D.      Existing Protective Order: Nothing in this Stipulation shall displace or limit any

   right or obligation imposed by the existing Protective Order in this case (Dkt. 67).




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                                 PAGE 8
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 9 of 18 PageID #: 9037



   SO ORDERED.

   SIGNED this 26th day of June, 2020.




                                           ____________________________________
                                           CAROLINE M. CRAVEN
                                           UNITED STATES MAGISTRATE JUDGE




   AGREED AS TO FORM AND SUBSTANCE:



    /s/ Ty Clevenger                           /s/ Laura Lee Prather
    Ty Clevenger, attorney for Plaintiff       Laura Lee Prather, attorney for Defendants




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                               PAGE 9
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 10 of 18 PageID #: 9038



                             Appendix 1 – Search Locations and Terms


   The search terms will be applied to the following accounts, platforms, and devices:

   Messaging services and platforms:
   Signal
   Wickr
   Gizmo
   Telegraph
   Zoom

   Social Media Platforms:
   Facebook messenger and private posts
   Twitter direct message and private tweets
   Instagram
   Snapchat
   TikTok
   Vimeo
   YouTube
   Reddit
   LinkedIn direct message and private posts
   Pinterest
   Tumblr
   NextDoor

   Email accounts:
   googie18@aol.com
   Butowsky32@gmail.com
   ebutowsky@gmail.com
   ed@chapwoodinvestments.com
   edwardbutowsky@gmail.com
   googie32@protonmail.com
   gizmo32@protonmail.com
   ebutowsky@icloud.com


   Devices:
   Phones
   iPads
   Hard drives
   Computer, both personal and work




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                            PAGE 10
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 11 of 18 PageID #: 9039



   SEARCH TERMS:


   1.    Couch
   2.    Lyons
   3.    Fairbanks
   4.    Howley
   5.    Hoft
   6.    Wheeler
   7.    Zimmerman
   8.    Housley
   9.    *@foxnews.com
   10.   Seth
   11.   Aaron
   12.   Mary
   13.   Joel
   14.   Julian OR Assange
   15.   WikiLeaks
   16.   Powe
   17.   Ratner
   18.   Talk AND Media
   19.   Kunstler
   20.   Hersh
   21.   Sy
   22.   Della*Camera
   23.   DNC
   24.   Isikoff
   25.   Cuomo
   26.   Marraco
   27.   Spicer
   28.   Sessions
   29.   *donaldtrump.com
   30.   *.gov
   31.   “White House”
   32.   Kash
   33.   “McInerney” AND (“Rich” OR “Wheeler”)
   34.   “vmaya” AND (“Rich” OR “Wheeler”)
   35.   “Peter Berg” AND (“Rich” OR “Wheeler”)
   36.   “Kim Sams” AND (“Rich” OR “Wheeler” OR “NPR” OR term! OR “services
         agreement”)
   37.   McCabe
   38.   Ebay
   39.   Dropbox
   40.   Debunking
   41.   Johnson AND Larry
   42.   Binney
   43.   Loomis

   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                 PAGE 11
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 12 of 18 PageID #: 9040



   44.   Wiebe
   45.   Schoenberger
   46.   Defango
   47.   Chavez
   48.   Manuel
   49.   Manny
   50.   Flippo
   51.   Burkett
   52.   Fitzgibbons
   53.   Shadowbox
   54.   Googie
   55.   FBI
   56.   Whysprtech*
   57.   David AND Edwards
   58.   “Googie 32”
   59.   “Googie32”
   60.   “Googie 18”
   61.   “Googie18”
   62.   “Googie L.P.”
   63.   “Googie LLP”
   64.   (“pay” or “payment” or “paid” or “money” or “deposit” or “donate” or “donation”) and
         (“Couch” or “AFM” or “AFMG” or “America First” or “DC Patriot”)
   65.   (“investigate” or “investigation” or “investigator”) and “Rich”
   66.   (“recording” or “video” or “audio” or “file”) and (“Aaron” or “Rich”)
   67.   Doug AND Berlin
   68.   Thin Blue
   69.   ThinBlue
   70.   Reaganite
   71.   “Judicial Watch”
   72.   Fitton
   73.   “Judicialwatch.org”
   74.   (“video chat” or “video call” or “zoom” or “invited you to a meeting”) and “Rich”
   75.   “13 Hours”
   76.   “Benghazi” and (“book” or “movie” or “deal” or “idea”)
   77.   “Mulroy”
   78.   “Berg” and (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or “WikiLeaks” or
         “Assange”)
   79.   “Patel”
   80.   (“Devin” or “Nunes”) and (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
         “WikiLeaks” or “Assange”)
   81.    “Dee-O” OR “Dee O.” OR “D.O.”
   82.   Fox
   83.   “death” or “die”
   84.   purple
   85.   Rich and (.gov or Nunes or committee or congress! or Graham or Rep! or Senat!)
   86.   “video message”


   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                          PAGE 12
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 13 of 18 PageID #: 9041



   87.    “goo.gl”
   88.    “please watch”
   89.    “Jonathan Rich”
   90.    Malia
   91.    Beth AND (Bogaerts or Blackburn)
   92.    Orone OR Laizerovich
   93.    ILI AND Solutions
   94.    Wigdor
   95.    *@wigdor
   96.    Christensen
   97.    Willemin
   98.    Folkenflik
   99.    NPR
   100.   “National Public Radio”
   101.   Democratic /3 National
   102.   Nunes
   103.   Retract!
   104.   Reputation!
   105.   Kelsey w/3 Mulka
   106.   Bill AND Shine
   107.   Kathryn AND Murdoch
   108.   Dianne AND Brandi
   109.   Burkman
   110.   Wasserman*Schultz
   111.   Brazile
   112.   Blaugrund
   113.   McGovern
   114.   VIPS
   115.   Deborah AND Sines
   116.   (Shawn or Sean) AND Lucas
   117.   Mueller
   118.   Chapin
   119.   Gogoi
   120.   Cook w/3 (“Leslie” OR “Les”)
   121.   BuzzFeed
   122.   Brian AND Stelter
   123.   Soledad AND O’Brien
   124.   Bannon
   125.   Flores
   126.   Lie
   127.   Lying
   128.   Misrepresent
   129.   False
   130.   Truth
   131.   Defam!
   132.   Libel


   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                           PAGE 13
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 14 of 18 PageID #: 9042



   133.   Slander
   134.   Brad AND Bauman
   135.   Pastorum
   136.   Darcy
   137.   “New York Times”
   138.   “Media Matters”
   139.   Police Department AND (Washington OR Metro OR Metropolitan) DC
   140.   “Morgan Stanley”
   141.   Sally AND Davis
   142.   Blake AND Hounshell
   143.   Claudia AND Koerner
   144.   Ingrisano
   145.   Susman AND Godfrey
   146.   Gottlieb AND Michael
   147.   Governski
   148.   Boies AND Schiller
   149.   Leonard AND Gail
   150.   Kay-Oliphant
   151.   Agrawal
   152.   Massey AND Gail LLP
   153.   Subramanian
   154.   Elisha AND Barron
   155.   Gloria AND Park
   156.   Turner AND Broadcasting
   157.   Anderson AND Cooper
   158.   Tuchman
   159.   Kludt
   160.   Feuer
   161.   Vox
   162.   Coaston
   163.   Bailey AND Glasser
   164.   Greg! AND Porter
   165.   Michael AND Murphy
   166.   CrowdStrike
   167.   Perkins*Coie
   168.   Gottlieb AND David
   169.   Lawrence AND Pearson
   170.   Schwab AND (term! OR “NPR” OR “Rich” OR “Woodhcap” OR “services agreement”)
   171.   Chris AND Richie (term! OR “NPR” OR “Rich” OR “Woodhcap” or “services
          agreement” OR “Woodchap”)
   172.   Bart AND Crowder (term! OR “NPR” OR “Rich” OR “Woodchap” OR “services
          agreement”)
   173.   David AND Webb
   174.   Corsi
   175.   Refet AND Kaplan
   176.   Greg AND Wilson


   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                 PAGE 14
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 15 of 18 PageID #: 9043



   177.   Sammon AND (Bill OR William)
   178.   Zweifach
   179.   Michael AND Clemente
   180.   John AND Moody
   181.   Jay AND Wallace
   182.   Robert AND Hannigan
   183.   Porter AND Berry
   184.   Briganti
   185.   Steve AND Doocy
   186.   Ainsley AND Earhardt
   187.   Gavin AND Hadden
   188.   Griff AND Jenkins
   189.   Brian AND Kilmeade
   190.   Napolitano
   191.   Tom AND Lowell
   192.   Forensicator
   193.   Welltraveledfox
   194.   Adelson AND (Sheldon OR Matan) AND (“NPR” OR “Rich” OR “Wheeler” OR
          “Wigdor” OR “Folkenflik” OR “Assange” OR “Trump”)
   195.   Jonah AND Goldberg AND (“NPR” OR “Rich” OR “Wheeler” OR “Wigdor” OR
          “Folkenflik”)
   196.   Fujihara AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich” OR
          “NPR” OR “damages”)
   197.   Jeff AND Spears AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich”
          OR “NPR” OR “damages”)
   198.   Fastball
   199.   Morgan AND Arnold
   200.   Jeff AND Morgan
   201.   Bale AND (Gary OR Linda) AND (cancel! OR fraud! OR term! OR complain! OR
          damages OR sue OR lawsuit OR fine)
   202.   Janet Mariani AND (cancel! OR fraud! OR term! OR complain! OR damages OR sue OR
          lawsuit OR fine)
   203.   Granderson AND (refer! OR customer! OR cancel! OR complain! OR sue OR lawsuit
          OR “NPR” OR “Wheeler” OR “Rich”)
   204.   Winfred AND Tubbs AND (refer! OR customer! OR cancel! OR complain! OR sue OR
          lawsuit OR “NPR” OR “Wheeler” OR “Rich”)
   205.   Frances AND Mitchell AND AND (cancel! OR fraud! OR term! OR complain! OR
          damages OR sue OR lawsuit OR fine)
   206.   Michael AND Bay AND (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
          “WikiLeaks” or “Assange” or “NPR” or “Folkenflik”)
   207.   Woodchap AND (“Schwab” or “Waterford” or “SEC” or “FINRA” or “RIA” or
          complain!)
   208.   Waterford AND (“FINRA” OR “license” OR “Woodchap” OR term! OR “Rich” OR
          “NPR” OR “damages”)
   209.   David AND O’Connor AND (“FINRA” OR “license” OR “Woodchap” OR term! OR
          “Rich” OR “NPR” OR “damages”)


   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                    PAGE 15
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 16 of 18 PageID #: 9044



   210.   Knippa AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or “FINRA” or
          “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or lawsuit or fine)
   211.   Corey AND Smith AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or
          “FINRA” or “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or
          lawsuit or fine)
   212.   Kinsale AND (“Schwab” or “Waterford” or “Woodchap” or “SEC” or “FINRA” or
          “RIA” or complain! or fraud! or cancel! or term! or damages OR sue or lawsuit or fine)
   213.   Cholene AND Espinoza AND (“Rich” or “Ratner” or “Wheeler” or “Wigdor”)
   214.   Bill AND Pierce AND (“Rich” or “Ratner” or “Wheeler” or “Wigdor” or “Zimmerman”
          or “Housley” or “DNC” or “Russia” or “hack” or “WikiLeaks” or “Assange”)
   215.   Lara AND Logan AND (“Rich” or “DNC” or “Russia” or “hack” or “Trump” or
          “WikiLeaks” or “Assange” or “NPR” or “Folkenflik” or “Zimmerman” or “Wheeler” or
          “Wigdor”)
   216.   Robert AND Tobey AND (“cease and desist” or “Blaugrund” or lawsuit or sue or
          defam!)
   217.   Lindeman AND (“Rich” or “Couch” or “Wheeler” or “Wigdor” or “Zimmerman” or
          “Housley” or “DNC” or “Russia” or “hack” or “WikiLeaks” or “Assange”)
   218.   Turnage AND (“Zimmerman” or “Rich” or “WikiLeaks” or “Assange” or “Wheeler”)
   219.   Owl AND Cybersecurity AND (“Zimmerman” or “Rich” or “WikiLeaks” or “Assange”
          or “Wheeler”)
   220.   Peter AND Newsham AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
          “Russia”)
   221.    Craig AND Murray AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
          “Russia” or “Couch” or “Zimmerman”)
   222.   Lindsay AND Ram AND (“Rich” or “WikiLeaks” or “DNC” or “Assange” or hack or
          “Russia”)
   223.   Grott AND (fraud! or “Ratner” or sue or lawsuit)
   224.    Zac AND Crain AND (“D Magazine”)



      •   Words in all caps are connectors
      •   * is a wildcard
      •   ! is a root expander
      •   /# means the terms appear with # words of each other




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                            PAGE 16
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 17 of 18 PageID #: 9045



                                 Appendix 2 – Production Fields

     Field Name         Field Description

     BegBates           The beginning Bates number for the document.

     EndBates           The ending Bates number for the document.

                        The beginning Bates number for each attachment to a produced
     BegAttach          document.

     EndAttach          The ending Bates number for each attachment to a produced document.

     Confidentiality    The confidentiality designation for the document.

                        The beginning Bates number for the family which contains the
     FamRngStart        document.

     FamRngEnd          The ending Bates number for the family which contains the document.

     PgCnt              Number of pages contained in the document.

     Custodian          Custodian of the data.

     Author             The author of the data.

     Create Date/Time   The data and time the data or document was created.
     Last Modified
     Date/Time          The data and time the data or document was last modified.

     Last Accessed      The data and time the data or document was last accessed (other than for
     Date/Time          the purposes of collection and production in the Investigation).

     Filename           The file name for the document (blank for e-mail).

     File Extension     File extension.

     FileSize           The size of the native document in bytes (blank if the value equals 0).

     SentDate           The date the e-mail was sent (blank for files).

     SentTime           The time the e-mail was sent (blank for files).

     RecDate            The date the e-mail was received (blank for files).

     RecTime            The time the e-mail was received (blank for files).

   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                              PAGE 17
Case 4:18-cv-00442-ALM-CMC Document 166 Filed 06/26/20 Page 18 of 18 PageID #: 9046



     Field Name      Field Description

     Subject         Lists the contents of the Subject field for an e-mail (blank for files).

                     Lists the contents of the From field for an e-mail (blank for files). This
                     indicates who sent the e-mail. This value may include an Internet
     From            address or an internal Microsoft Outlook address or alias.

                     Lists the contents of the To field of an e-mail (blank for files). This
     To              indicates who received the e-mail.

                     Lists the contents of the CC (carbon copy) field of an e-mail (blank for
     CC              files). This indicates who was copied on the e-mail.
                     Lists the contents of the BCC (blank carbon copy) field of an e-mail
                     (blank for files). This indicates who was copied on the e-mail without
     BCC             the other recipients knowing they were copied.

                     To indicate “Paper,” “Hard Copy,” or “HC” if a hard copy document,
     RecordType      and “ESI” if it is an ESI Item.

                     User-generated field that will indicate redactions. “X,” “Y,” “Yes,” and
                     “True” are all acceptable indicators that the document is redacted.
     Redacted        Otherwise, blank.

                     The hash value of the file using the algorithm designated by the
     HashValue       producing party.

                     Path and file name of the native file for native files. This is the location
                     in the output where the native file is stored. This value is blank if the file
     DocLink         is not delivered natively.

                     Path and file name of the text file for the extracted text or OCR for the
     TextLink        document.




   ORDER REGARDING THE PRODUCTION OF ELECTRONICALLY
   STORED INFORMATION AND HARD COPY DOCUMENTS                                              PAGE 18
